          Case 5:18-cv-01116-D Document 2 Filed 11/14/18 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) MICHAEL C. WASHINGTON,                    )
                                              )
             Plaintiff,                       )
                                              )         Case No. CIV-18-1116-D
v.                                            )
                                              )
(1)   THE CITY OF OKLAHOMA CITY,              )
(2)   POLICE CHIEF BILL CITTY,                )
(3)   LT. J. RODGERS,                         )
(4)   OFFICER H. BENNETT,                     )
(5)   OFFICER J. BUSCH, and                   )
(6)   OFFICER G. BELL,                        )
                                              )
                    Defendants.               )

                            ENTRY OF APPEARANCE

To the Clerk of this Court and all parties of record:

       Please enter my appearance as counsel in the above-styled case for

Defendants Officer H. Bennett, Officer J. Busch and Officer G. Bell. I certify that I

am admitted to practice in this Court and am registered to file documents

electronically with this Court.



                                       Respectfully submitted,


                                       s/ Stacey Haws Felkner_____________
                                       Stacey Haws Felkner, OBA No. 14737
                                       COLLINS, ZORN & WAGNER, P.C.
                                       429 N.E. 50th Street, 2nd Floor
                                       Oklahoma City, OK 73105-1815
                                       Telephone: (405) 524-2070
                                       Facsimile: (405) 524-2078
                                       E-mail: shf@czwlaw.com
         Case 5:18-cv-01116-D Document 2 Filed 11/14/18 Page 2 of 2




                                     ATTORNEY     FOR      DEFENDANTS
                                     OFFICER H. BENNETT, OFFICER J.
                                     BUSCH AND OFFICER G. BELL

                         CERTIFICATE OF SERVICE

     I hereby certify that on November 14, 2018, I mailed the attached
document to the following by regular mail via the United States Postal Service:

      Michael C. Washington
      P.O. Box 53513
      Oklahoma City, OK 73152
      Pro Se Plaintiff

      F. Thomas Cordell
      Amanda Mullins
      Frailey, Chaffin, Cordell, Perryman & Sterkel, LLP
      201 N. 4th Street
      Chickasha, OK 73023

      William F. Comstock
      WILLIAM F. COMSTOCK, P.C.
      501 N.W. 13th Street
      Oklahoma City, OK 73103
      Attorney for Defendant Kay Bauman



                                           s/ Stacey Haws Felkner
                                           Stacey Haws Felkner




                                       2
